UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8464


CALVIN SCOTT WEDINGTON,

                  Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; FEDERAL BUREAU OF PRISONS; MARY
HAUGEN,   Unit  Manager;   LIEUTENANT   HANSEN,   Corrections
Operations; D. TERRELL, Warden, Federal Medical Center,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:07-cv-02992-DKC)


Submitted:    January 15, 2009               Decided:   January 26, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Calvin Scott Wedington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Calvin Scott Wedington seeks to appeal the district

court’s   order   dismissing   his   civil    action.    We   dismiss      the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                This

appeal period is “mandatory and jurisdictional.”                  Browder v.

Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).

           The district court’s order was entered on the docket

on   November   21,   2007.    The   notice   of   appeal   was    filed   on

November 18, 2008.       Because Wedington failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   DISMISSED



                                     2